DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that the instant application entered the national stage from International Application No. PCT/US2019/023348, filed 03/21/2019, under 35 U.S.C. 371 which claims priority to 62/646,955, filed 03/23/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (Pub. No.: 2007/0130294 A1) in view of Straka (Pub. No.: 2010/0149709 A1).

	an electrically powered access control device for locking and unlocking a door (fig. 3: 86);
	an access controller configured to be coupled to the access control device (fig. 3: 82).
	Nishio does not explicitly disclose a Power over Ethernet (PoE) circuit configured to receive power over an Ethernet cable for powering the access control device and the access controller (fig. 2: 112), and at least one active power supply buffer connecting the access control device and the access controller with the PoE circuit (fig. 2: 16). 
	However, Straka discloses it is known for an access system to include a Power over Ethernet (PoE) circuit configured to receive power over an Ethernet cable for powering an access control device and an access controller (fig. 2: 112), and at least one active power supply buffer connecting the access control device and the access controller with the PoE circuit (fig. 2: 16). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include in the access system of Nishio a PoE circuit and power supply buffer, as taught by Straka.
One skilled in the art would be motivated to modify Nishio as described above in order to communicate and power an access system via an Ethernet network, as taught by Straka (¶0003).
 



	3) In regard to claim 3 (dependent on claim 1), Nishio and Straka goes on to disclose the access control system of claim 1, wherein the access system controller to include a radio for wireless connectivity to the Internet (Nishio fig. 3: 92).
 
	4) In regard to claim 4 (dependent on claim 1), Nishio and Straka goes on to disclose the access control system of claim 1, wherein the power supply buffer includes a first power connection that powers the access controller and a second power connection that powers the access control device (Straka fig. 3: 128). 

	5) In regard to claim 5 (dependent on claim 4), Nishio and Straka goes on to disclose the access control system of claim 4, wherein the access controller includes a third power connection that powers an electronic reader device configured to receive one or more credentials to be analyzed for an access control decision (Straka fig. 3: 128 and fig. 2: 104).  

	6) In regard to claim 6 (dependent on claim 4), Nishio and Straka goes on to disclose the access control system of claim 4, wherein the access controller includes a signal connection with the power supply buffer to provide communication signals 
 
	7) In regard to claim 7 (dependent on claim 4), Nishio and Straka goes on to disclose the access control system of claim 4, wherein the power supply buffer includes a buffer circuit connected to each of the access controller and the access control device via respective ones of the first power connection and the second power connection (official notice is taken that both the concept and advantage is known for including a buffer between a power supply and access control device in the art in order to accommodate for variations in access control system devices power needs). 

	8) In regard to claim 8 (dependent on claim 4), Nishio and Straka goes on to disclose the access control system of claim 4, wherein the power supply buffer includes a buffer circuit, and wherein the access control device is connected to the buffer circuit (official notice is taken that both the concept and advantage is known for a power supply buffer to include a buffer circuit in the art in order to accommodate for variations in access control system devices power needs). 
 
	9) In regard to claim 9 (dependent on claim 1), Nishio and Straka goes on to disclose the access control system of claim 1, wherein the power supply buffer includes a first power connection that powers the access controller (Straka fig. 2: 122), and wherein the access controller includes a second power connection that powers the access control device (Straka fig. 2 cabling leaving door controller). 

	10) In regard to claim 10 (dependent on claim 9), Nishio and Straka goes on to disclose the access control system of claim 9, wherein the access controller includes a third power connection that powers a reader device that is configured to receive one or more credentials to be analyzed for an access control decision (Straka fig. 2: 104). 

	11) In regard to claim 11 (dependent on claim 1), Nishio and Straka goes on to disclose the access control system of claim 1, wherein the at least one active power supply buffer includes a buffer circuit with at least one capacitor that is charged with power from the PoE circuit (official notice is taken that both the concept and advantage is known for a buffer circuit to include one or more capacitors in order to accommodate for variations in access control system devices power needs). 

	12) In regard to claim 12 (dependent on claim 11), Nishio and Straka goes on to disclose the access control system of claim 11, wherein the buffer circuit of the at least one active power supply buffer includes two or more capacitors (official notice is taken that both the concept and advantage is known for a buffer circuit to include one or more capacitors in order to accommodate for variations in access control system devices power needs). 

	13) In regard to claim 13 (dependent on claim 11), Nishio and Straka goes on to disclose the access control system of claim 11, wherein the buffer circuit of the at least one active power supply buffer includes five capacitors (official notice is taken that both 

	14) In regard to claim 14, claim 14 is rejected and analyzed with respect to claim 1 and the references applied. 

	15) In regard to claim 15 (dependent on claim 14), claim 15 is rejected and analyzed with respect to claim 12 and the references applied. 

	16) In regard to claim 16 (dependent on claim 14), claim 16 is rejected and analyzed with respect to claim 13 and the references applied. 

	17) In regard to claim 17 (dependent on claim 16), Nishio and Straka goes on to disclose the access control system of claim 16, wherein the active power supply buffer includes a dual stage charging circuit for charging the capacitors (official notice is taken that both the concept and advantage is known for a power supply buffer to include a charge circuit in order to charge the capacitors of the buffer circuit). 

	18) In regard to claim 18, claim 18 is rejected and analyzed with respect to claim 1 and the references applied. 

	19) In regard to claim 19 (dependent on claim 18), claim 19 is rejected and analyzed with respect to claim 1 and the references applied. 

	20) In regard to claim 20 (dependent on claim 18), claim 20 is rejected and analyzed with respect to claim 11 and the references applied. 

	21) In regard to claim 21 (dependent on claim 20), claim 21 is rejected and analyzed with respect to claim 13 and the references applied. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CURTIS J KING/Primary Examiner, Art Unit 2684